      Case 1:13-cv-08916-WHP Document 217-1 Filed 10/11/18 Page 1 of 1
 United States v. NYCHA , 18 Civ. 5213 (WHP) and Baez v. NYCHA , 13 Civ. 8916 (WHP)
                 Index of Public Comments Received on or After 9/25/2018



                                    Last Name or Entity
No.         Bates Number                   Name                    First Name

747 COMMENTS_02777                Barnes                  Chirae

748 COMMENTS_02782                Jones                   Frederick
749 COMMENTS_02784                Norvell                 John Derek
750 COMMENTS_02785                Patterson               Valencia
751 COMMENTS_02789                Sepulveda               Javiel

752 COMMENTS_02793                Turman                  Lisa

753 COMMENTS_02797                Wahtower                Kim
